Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to determining locations of electro-optical pens. An apparatus includes a distance determiner to determine a distance of a pen to a scribing surface based on a first image output by a first imager of the pen and a second image output by a second imager of the pen, the first image associated with a first plane of view and the second image associated with a second plane of view; a tilt orientation determiner to determine a tilt orientation of the scribing surface relative to the pen; a corrector to adjust at least one of the first plane of view or the second plane of view based on the tilt orientation of the scribing surface; and a location determiner to determine a location of the pen relative to the scribing surface based on the at least one of the adjusted first plane of view or the adjusted second plane of view.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus, a system and a computer readable storage medium including, inter alia, 
a distance determiner to determine a distance of a pen to a scribing surface based on a first image output by a first imager of the pen and a second image output by a second imager of the pen, the first image associated with a first plane of view and the second image associated with a second plane of view; 

a corrector to adjust at least one of the first plane of view or the second plane of view based on the tilt orientation of the scribing surface; and 
a location determiner to determine a location of the pen relative to the scribing surface based on the at least one of the adjusted first plane of view or the adjusted second plane of view, of claim 1 and similarly of claims 6, 11 and 16 (fig. 6 and 7).
Geaghan et al. (US 2014/0145066), hereinafter Geaghan, teaches a digitizer system that includes a substrate with indicia that uniquely define local areas of the substrate. A multi-mode sensor device, such as a stylus, may sense radiation emitted from the features, and selectively switch to a mode of operation that can sense the indicia and determine therefrom the location of the stylus relative to the substrate. Specifically, Geaghan teaches a stylus with two image sensors handling different wavelength ranges. However, Geaghan does not teach nor suggest above claimed features in determining the pen location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628